Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Griessmeier for the "SLEEP-MODE FOR ETHERNET CONTROLLER" filed 11/12/2020 has been examined.  This application Claims Priority from Provisional Application 62941164, filed 11/27/2019.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 07/29/2022.  The amendment and response have been entered and made of record.  Claims 1-20 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.						
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.      Claims 1-3, 7-12, 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kanigicherla et al. (US#9,590,920) in view of Oh-Yang et al. (US#6,351,820) and further in view of Lindsay (US#8,667,311).
Regarding claim 1, the references disclose a novel system and apparatus for reducing power consumption of a device in communications network, according to the essential features of the claim.  Kanigicherla et al. (US#9,590,920) discloses a configuration circuit, comprising: a connector; a controller communicatively coupled to the connector via one or more signal lines; a microcontroller communicatively coupled to the controller via an interface; and a connection detection circuit communicatively coupled to the microcontroller and the one or more signal lines (see Figs. 1-2 for the structure of the Ethernet controller), wherein the connection detection circuit is separate from the controller and configured to: detect communication traffic between the connector and the controller on the one or more signal lines (Fig. 1; Col.  the MRIOV switch 106 is connected to the multi-host gigabit Ethernet controller 102, which includes a MAC layer 108 and a layer-2 switch 110 to enable concurrent communication between one or more network devices); and output an interrupt signal to the microcontroller in response to detecting communi cation traffic between the connector and the controller on the one or more signal lines (Fig. 2; Col. 6, line 53 to Col. 7, line3: Ethernet controller is also capable of power management control, interrupt handling, and handling broadcast and multicast data packets); wherein, in response to receiving the interrupt signal from the connection detection circuit, the micro-controller is configured to instruct the controller to wake from a low-power sleep mode (Fig. 2; Col. 8, lines 31-45: Ethernet controller 102 also implements a technology called "wake-on-LAN" which is a computer networking standard, which allows that a computer can be woken up from a sleep state with specific networking packet).  It’s also noted that, Common network energy saving technologies include intelligent fan speed adjustment, automatic laser shutdown (ALS), energy efficient Ethernet (EEE), port dormancy, redundant power supply shutdown, and the like are well known in the art.  The EEE is an energy saving method that dynamically adjusts power of an electrical interface based on network traffic.  The Energy Efficient Ethernet (EEE) defines a standard for performing energy efficiency Ethernet communications.  In an EEE application, the PHY can alternate between an active mode and a low-power (or sleep) mode under the direction of an EEE control policy.  They can enter a sleep mode when there is no transmission request, allowing physical layer circuit to enter a low power idle (LPI) mode, to reduce power consumption. The transition from a low-power mode back to an active mode is a key transition due to the appearance of traffic for transmission on the link, which necessitates the wake-up of the PHY from the low-power mode.
However, Kanigicherla et al. (US#9,590,920) does not disclose expressly the step to wake from a low power sleep mode in response to receiving the interrupt signal.  In the same field of endeavor, Oh-Yang et al. (US#6,351,820) teaches in Fig. 1 a block diagram illustrated a  high speed Ethernet PC card 10 comprises a high speed Ethernet controller 12, in which the Drag & Sleep Control Circuit will generate and transmit an interrupt signal to the controller to make the PC card get into sleeping state; as the disconnected connector unit is reconnected to the external system, the Drag & Sleep Control Circuit will generate and transmit an interrupt signal to the controller so as to make the PC card restore to the state of normal operation, while the PC card retains only the necessary internal devices under the sleeping state to remain idle condition, thereby, it can greatly lower the energy consumption to attain the object of energy saving (Col. 2; lines 16-32 & Col. 3, lines 11-67: the controller issues an interrupt signal to the processor that is operable to wake up the processor after determination of an end of a sleep mode).  Furthermore, Lindsay (US#8,667,311) teach in Fig. 2 a block diagram illustrated an exemplary network interface controller that is operable to support peripheral component interconnect-Express (PCI-E) and energy efficient Ethernet (EEE) for optimizing power management. The network interface controller 202 may comprise suitable logic, interfaces, code, and/or one or more circuits that may be operable to support Energy Efficient Ethernet (EEE), for example.  The PHY core 204 may comprise suitable logic, interfaces, code, and/or one or more circuits that may be operable to receive and/or communicate packets via the network interface, for example, the Ethernet 212. When the network interface controller 202 has been idle for a particular period of time, the PHY core 204 may transition to a lower power mode, for example, a low power idle mode, as specified by IEEE 802.3az specification. The transition of the PHY core 204 to the low power mode may be transparent to the operating system on the network endpoint. The time period of transitioning from the low power mode to a full power mode may be referred to as the wake time, Tw, of the PHY core 204 (Fig. 2; Col. 3, lines 48-63: wherein the wake time, Tw, of the transition of the PHY core 204 from the low power mode to the full power mode).
Regarding claim 2, the reference further teaches wherein the connector is an Ethernet connector, wherein the controller is an Ethernet controller (Kanigicherla et al.: see Figs. 1-2 foe Ethernet controller).
Regarding claim 3, the reference further teach wherein the connection detection circuit is configured to monitor the one or more signal lines for a link pulse transmitted over the one or more signal lines (Oh-Yang et al.: Fig. 4; Col. 6, lines 18-63: the signal generated and transmitted to the high speed Ethernet controller 12 is a pulse signal generated by using the sleep state signal SLEEP/WAKE to trigger an One-shot Circuit).
Regarding claims 16-18, they are method claims corresponding to the apparatus claims 1-3 discussed above. Therefore, claims 16-18 are analyzed and rejected as previously discussed with respect to claims 1-3 above.
Regarding claims 7-12, 15, they are system claims corresponding to the apparatus claims 1-3 discussed above. Therefore, claims 7-12, 15 are analyzed and rejected as previously discussed with respect to claims 1-3 above.
One skilled in the art would have recognized the need for effectively and efficiently reducing power consumption of a device in communications network, and would have applied Lindsay’s optimized power management for a network device supporting energy efficient Ethernet (EEE), and Oh-Yang’s Drag and Sleep according to the connecting status between a connector unit and external system into Kanigicherla’s Ethernet controller for the multi-host processors.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Lindsay’s method and system for optimized power management for a network device supporting PCI-E and Energy Efficicient Ethernet (EEE), and Oh-Yang’s PC card with automated drag and sleep function into Kanigicherla’s multi-host Ethernet controller with the motivation being to provide a method and system for providing a sleep-mode or Ethernet controllr.
Allowable Subject Matter
5.	Claims 4, 6, 13, 19, 20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 14 depend on the objected claims 4, 13 above. 

6.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the one or more signal lines include a first signal line and a second signal line, wherein the controller is configured to receive a first differential signal from the connector via the first signal line and to receive a second differential signal from the connector via the second signal line; wherein the connection detection circuit is further configured to output an indication to the microcontroller in response to detecting a break in communication traffic between the connector and the controller on the one or more signal lines; wherein the microcontroller is further configured to instruct the controller to operate in the low-power sleep mode in response to receiving the indication from the connection detection circuit, as specifically recited in the claims.   
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Wang et al. (US#10,211,881) is cited to show systems and methods for implementing energy efficient ethernet communications.
The Dove (US#8,656,195) shows energy efficient ethernet control.
The Lue et al. (US#11,336,489) shows method of configuring decision feedback equalizer and related decision feedback equalizer thereof.
The Chang et al. (US#9,094,197) shows adaptive pause time EEE PHY.
The Diab et al. (US#9,110,668) shows enhanced buffer-batch management for EEE networking based on a power mode of network interface.
The Diab et al. (US#8,234,510) shows system and method for energy saving through emulation of wake on LAN in EEE.
The Diab et al. (US#8,995,289) shows method and system for implementing EEE techniques in MACSEC enabled PHY.
The Diab et al. (US#8,261,114) shows system and method for dynamic EEE control policy based on user or device profiles and usage parameters.
The Matthews et al. (US#8,347,121) shows system and method for adjusting an EEE control policy using measured power savings.
The Lusted et al. (US#9,031,093) shows EEE refresh and wake signaling for 100GBASE-KP4.
The Bagg (US#10,348,511) shows method and apparatus for establishing EEE link.
The Benyamin et al. (US#10,972,293) shows adaptive EEE.

8.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

10.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
08/15/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477